By JUDGE ROBERT L. HARRIS, SR.
I have received the pleadings and arguments of counsel in this matter. It is the opinion of this court that Mr. Henley has stated a matter that is properly grievable under the City’s Procedural Guide.
Mr. Henley is asking for an interpretation of his job description, illuminated by the application of his employer’s policy. The job description does not require him to use a privately owned vehicle in his work, but he alleges that the policy of his employer does so. He should be able to argue the merits of his complaint. Ya. Code § 2.1-114.5:l(A)(ii) (1987).
The city argues, that there is no remedy available to the Personnel Board. This court finds that there is a remedy available, namely the Personnel Board must (and can) "investigate any and all matters relating to conditions of employment in the service of the city and to make at least annually a report of its findings to the council." City of Richmond Charter § 9.05(c).